Cullen, J.
I am of opinion that the notices of lien filed by the defendants Gardner and Willis are defective and insufficient, in failing to state the various matters required by the statute; this would render their liens invalid apart from the question what officer is the financial officer upon whom a notice of lien shoiild be served. But this would not entitle the plaintiff to recover unless it has acquired a valid lien.
No criticism is made on the form of the notice of its lien. This notice the. plaintiff served upon the city treasurer of the city of Brooklyn; it is contended that the notice should have been served upon the comptroller, who, by the charter, is made the financial officer of the city-
*60I am inclined to hold that the board of education is now a separate municipal corporation, though doubtless a department of the city government.. It possesses the .powers and is subject to the duties of trustees of common schools ; for the' purpose of taxation and the erection and repair of school houses and the support of the schools the city, is a school district. ■The title to all school property is vested in the boardiof education. Charter, tit. 17, §§ 56, 59. Formerly, trustees of an ordinary school district were only a quasi corporation of very limited powers. Bassett v. Fish, 75 N. Y. 303. But by the General Revision Act of 1892 (Chap. 687, Laws of 1892,. § 3) school districts are constituted municipal corpora- • tions. Since that act, whatever may have been the case before, the board of education would seem to be a corporation. This in fact seems to be the view of all the parties to this action, for the city . of Brooklyn is not a party to this action and none of .the defendants has raised any question to its absence. If the municipal corporation with whom the contract was made was "the board of education, then the only financial officer of that ■corporation is the city treasurer, not the comptroller, for. the latter officer kasmo supervision or control of the funds of the board.
In this respect the case is to be distinguished from that of Bell v. Mayor, 105 N. Y. 136.
Judgment for plaintiff, with costs out of fund.